TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-02-00497-CR




                                 William Renshaw Walker, Appellant

                                                      v.

                                      The State of Texas, Appellee




      FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
         NO. 01-633-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING




                 William Renshaw Walker seeks to appeal from a judgment of conviction for bail jumping.

He pleaded guilty pursuant to a plea bargain. As part of his bargain, appellant promised not to appeal. This

promise is binding when, as here, the court follows the agreed punishment recommendation. Blanco v.

State, 18 S.W.3d 218, 220 (Tex. Crim. App. 2000). Further, appellant=s notice of appeal does not

comply with appellate rule 25.2(b)(3); in fact, it states that the trial court denied permission to appeal. See

Tex. R. App. P. 25.2(b)(3); see also Cooper v. State, 45 S.W.3d 77, 79 (Tex. Crim. App. 2001); Whitt

v. State, 45 S.W.3d 274, 275 (Tex. App.CAustin 2001, no pet.).
                 The State=s motion to dismiss is granted. The appeal is dismissed for want of jurisdiction.




                                                  __________________________________________

                                                  Lee Yeakel, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Dismissed for Want of Jurisdiction

Filed: August 30, 2002

Do Not Publish




                                                     2